o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-106213-19 uil 4980h the honorable susan collins united_states senate washington dc attention dear senator collins ------------------- i am responding to your inquiry dated date on behalf of several of your constituents you noted that certain constituents may be liable for an employer shared responsibility payment esrp because they have not complied with the affordable_care_act aca rules on providing health coverage to their employees you asked whether an esrp may be waived or reduced based on hardship or other factors you also asked whether the internal_revenue_service will extend the transition relief for employers with fewer than employees explanation of employer shared responsibility provisions under sec_4980h of the internal_revenue_code applicable large employers ales that do not offer health coverage to their full-time employees may be liable for an esrp under sec_4980h of the internal_revenue_code the code an ale is generally an employer with at least full-time employees including full-time_equivalent_employees on business days in the preceding calendar_year an ale will generally owe an esrp under sec_4980h of the code if either one of the following situations apply the employer fails to offer minimum_essential_coverage to substantially_all of its full-time employees and their dependents and at least one full-time_employee is allowed the premium_tax_credit ptc the employer offers minimum_essential_coverage to substantially_all of its full- time employees and their dependents but at least one of the full-time employees was allowed the ptc because the coverage does not provide conex-106213-19 minimum value or is not affordable or the full-time_employee was not offered coverage the law doesn’t provide for a waiver of an esrp the employer shared responsibility provisions generally were first effective in but several forms of transition relief were available for several forms of transition relief also were available to some employers for however no transition relief is available for and future years explanation of the aca executive_order executive_order minimizing the economic burden of the patient protection and affordable_care_act pending repeal date directed federal agencies to exercise authority and discretion permitted to them by law to waive defer grant exemptions from or delay regulatory burden the aca imposed the legislative provisions of the aca are still in force until congress changes them therefore taxpayers must follow the law and pay what they may owe for additional information on the aca executive_order and the current tax filing season please visit our irs gov website at www irs gov tax-professionals aca-information-center-for-tax-professionals i hope this information is helpful if you have additional questions please contact me at -------------------- ----------------------- -------------------- or at sincerely victoria a judson associate chief_counsel employee_benefits exempt_organizations and employment_taxes
